Citation Nr: 1618577	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  07-39 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1958 to May 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

In March 2011, the Veteran testified before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

This appeal was previously remanded by the Board in May 2010, September 2010, September 2011, November 2013, and June 2015.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran did not have service in combat while on active duty.  

2.  An acquired psychiatric disorder did not manifest during service and has not been shown to be related to service, nor was a psychosis manifest within one year of separation from active service.  

3.  The Veteran does not have a current diagnosis of PTSD related to a verified in-service stressor.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2015).  

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of June 2005 and August 2007 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in October 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in March 2011.  The Board hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, and for PTSD.  He alleges these disabilities resulted in service, or as the result of in-service stressor incidents.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

a. Acquired Psychiatric Disorder

Considering first entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Board finds the preponderance of the evidence, both lay and medical, to be against such a claim, and service connection must thus be denied.  

The service treatment records are negative for any diagnosis of or treatment for a psychiatric disability, or symptoms thereof.  On examination for service separation in April 1961, the Veteran was without any psychiatric abnormalities, and on a concurrent report of medical history, he denied any history of depression, excessive worry, nightmares, or nervous trouble of any sort.  Thereafter, the Veteran was not diagnosed with or treated for a psychiatric disability for many years following service.  Thus, the Board finds the preponderance of the evidence to be against a finding that an acquired psychiatric disorder had its onset in service or within a year thereafter.  

The Board also finds, upon review of the totality of the record, that the preponderance of the evidence is against a finding that a current psychiatric disorder, or symptoms thereof, has been chronic and continuous since service separation.  In March 1978, the Veteran was admitted to a private hospital for psychiatric treatment following threats against his wife.  He reported a prior private hospitalization for psychiatric treatment approximately 7 years ago, with no other pertinent medical history reported.  On evaluation, he reported hearing voices, but otherwise denied further psychiatric symptoms.  The final diagnosis was of paranoid schizophrenia.  Thus, based on this evidence, even if the Veteran was previously treated for psychiatric symptoms in 1970 or 1971, that would still indicate onset of such symptomatology approximately 10 years after service separation.  This lengthy period without complaint or treatment is one piece of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, while the Veteran went on to seek additional post-service treatment for psychiatric symptoms, no examiner has suggested these began in service.  In August 1986, the Veteran was treated at a VA facility for feelings of anxiety.  He also reported a history of poor temper control, resulting in occasional physical abuse of his wife.  The examiner determined no psychiatric diagnosis was currently warranted, but couples therapy was recommended.  On psychiatric evaluation in November 1990 pursuant to a claim for Social Security disability benefits, the Veteran reported a depressed mood but denied any psychotic symptoms.  A dysthymic disorder was diagnosed.  

The Veteran's claims file was presented to a VA psychologist in November 2011, and he was also personally examined at that time.  After examining the Veteran and reviewing the claims file, the VA examiner diagnosed adjustment disorder with mixed anxiety and depressed mood.  Regarding the etiology of this disorder, the examiner opined that it was unrelated to service and had its onset many years thereafter.  The examiner based this opinion on the lack of psychiatric symptoms in service and for many years thereafter.  

The Veteran's claims file was presented to a different VA psychologist in October 2015, and the Veteran was also interviewed by the examiner.  Upon review of the file and examination of the Veteran, the examiner diagnosed an adjustment disorder with anxiety.  Regarding the etiology of this disorder, the examiner opined it did not have its onset in service or for many years thereafter, as there was no evidence of psychiatric treatment in the service treatment records or for many years in the post-service treatment records.  The examiner noted the anxiety appeared to be more situationally related.  While the Veteran had a history of schizophrenia, there was no evidence that linked the condition to military service as by all accounts the symptoms were not documented until 1978 although there were some references that he may have had symptoms in 1971.  

The Board finds these two medical opinions, provided by competent medical experts following both review of the entire record and personal examination of the Veteran, to be highly probative.  They were supported by adequate rationales which were consistent with the facts of record, and they are not otherwise contradicted in the record.  

While the Veteran has alleged that he has experienced psychiatric symptoms since service, the Board does not find these allegations credible.  In November 1988, the Veteran filed a claim for service connection for several disabilities; however, a psychiatric disability, to include PTSD, was not claimed at that time.  Likewise, the Veteran was afforded a VA general medical examination in October 1993, at which time he did not report any psychiatric symptomatology, or allege any history of the same.  This evidence indicates the Veteran's symptoms have not been continuous since service, as he did not report any kind of psychiatric disorder when he filed his initial service connection claim for unrelated disabilities, and he denied any psychiatric symptomatology on a later VA general medical examination.  

As noted above, the Veteran has claimed onset of an acquired psychiatric disorder during or as a result of service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, psychiatric disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  Consequently, because a preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Service connection for an acquired psychiatric disorder is denied.  See 38 C.F.R. §§ 3.102, 3.303.

b. PTSD

The Veteran seeks service connection for PTSD.  He alleges he experienced several stressors during service, resulting in a current diagnosis of PTSD.  

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f).  

In cases that do not involve personal assault claims, the Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); but see Patton v. West, 12 Vet. App. 272, 280 (1999) (Moreau not applicable in cases of alleged personal assault).  Instead, credible supporting evidence of a corroborated in-service stressor is required.  Credible supporting evidence is not limited to service department records, but can be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau, 9 Vet. App. at 395.  

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

In the present case, the Board does not find that the Veteran served in combat, and credible corroborating evidence is required.  In an August 2007 statement, the Veteran stated he was "almost" shipped out to Vietnam during service in 1961.  In a subsequent statement, he reported such stressors as being surrounded by Russians, coming under enemy fire and engaging in firefights with the enemy, attempting to rescue a war orphan, and hearing about a fellow soldier killed by the Russians.  All these events allegedly occurred while he was stationed in Germany.  The Veteran has on other occasions claimed service in Cuba, but the service personnel records do not reflect such service.  

Regarding the claimed stressor events in Germany, VA has been unable to corroborate these events, as the Veteran has provided insufficient details conducive to corroboration, despite multiple requests for such details.  Because the Board is not bound to accept uncorroborated accounts of stressors, the Board finds that there is no verified in-service PTSD stressor.  See Wood, 1 Vet. App. 190.  

Moreover, the Veteran was afforded a November 2011 VA examination, with January 2014 addendum, to address the presence and etiology of any diagnosis of PTSD.  Regarding a current diagnosis of PTSD, the examiner opined in 2011 that while the Veteran did endorse some PTSD symptomatology, these were insufficient to support a diagnosis of PTSD.  Rather, the examiner opined that a current diagnosis of adjustment disorder with anxiety, of recent onset due to medical problems, was warranted.  The report reflects that the examiner concluded the stressors were not sufficient to meet Criterion A, and the Veteran did not have 3 or more symptoms of avoidance of stimuli under Criterion C.  The examiner provided a thorough and detailed report explaining why the criteria were not met.  In the 2014 addendum, the examiner confirmed his prior 2011 opinion.  The examiner in October 2015 also concluded that the Veteran did not report symptoms that would meet the criteria for PTSD.  While VA outpatient treatment records do reflect current diagnoses of PTSD, the Board finds such diagnoses to less probative than the 2011 medical opinion, as this opinion was based on both evaluation of the Veteran and review of the claims file.  With the VA outpatient diagnoses, there is no indication any examiner reviewed the claims file and rendered such a diagnosis in light of the entire record.  The Board again notes that no stressor has been verified within the record, and thus any diagnosis based upon such an unverified stressor is of no probative value.  Id.  

The Veteran himself asserts he has a current diagnosis of PTSD as a result of in-service stressors.  Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, under the facts of this case that include no in-service stressful event or symptoms and no symptoms for many years following service, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD.  Consequently, because a preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Service connection for PTSD is denied.  See 38 C.F.R. §§ 3.102, 3.303.





ORDER

Service connection for an acquired psychiatric disorder is denied.  

Service connection for PTSD is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


